F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          October 5, 2005
                             FOR THE TENTH CIRCUIT
                                                                           Clerk of Court


    REX GIFFORD BURTON,

              Plaintiff-Appellant,

     v.                                                   No. 04-1534
                                                      (D.C. No. 04-K-2353)
    SOCIAL SECURITY                                         (D. Colo.)
    ADMINISTRATION; COMMUNITY
    REACH CENTER,

              Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before SEYMOUR, KELLY, and MURPHY, Circuit Judges.




          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-appellant Rex Gifford Burton appeals from an order of the district

court that dismissed his suit without prejudice because defendant-appellee Social

Security Administration (SSA) has not yet issued a final decision on his pending

application for benefits. Mr. Burton contends on appeal that: (1) SSA is

withholding his benefits even though he has been approved for a disability; (2)

the Colorado Driver’s License office refused to issue him an I.D. for cashing

checks; (3) age discrimination is prevalent in the determination of money

benefits; and (4) defendant-appellee Community Reach Center does not intervene

to help him with his problems.

      Because SSA has not issued a final decision on Mr. Burton’s application,

neither the district court nor this court has power to consider his complaint

against defendants. See 42 U.S.C. § 405(g). We therefore affirm the district

court’s order dismissing the suit without prejudice to refiling after SSA has issued

a final decision. We note, in addition, that Mr. Burton, raised only two issues in

the district court: (1) that SSA and Community Reach Center will not tell him if

his application for benefits has been approved or denied; and (2) SSA is

withholding benefits. Even if we had jurisdiction now, we would not address his

other issues, which were raised for the first time on appeal. See Singleton v.

Wulff, 428 U.S. 106, 120 (1976). Finally, federal courts generally do not have

jurisdiction over complaints that a State denied a person a driver’s license.


                                         -2-
      Mr. Burton has not demonstrated the existence of a reasoned, nonfrivolous

issue to be raised on appeal. Therefore, his motion for leave to proceed in this

court without prepayment of costs and fees must be denied. See Coppedge v.

United States, 369 U.S. 438, 446 (1962).

      The judgment of the district court is AFFIRMED. The mandate shall issue

forthwith.

                                                    Entered for the Court



                                                    Stephanie K. Seymour
                                                    Circuit Judge




                                         -3-